Title: From Thomas Jefferson to Isaac Briggs, 26 April 1806
From: Jefferson, Thomas
To: Briggs, Isaac


                        
                            Dear Sir
                            
                            Washington Apr. 26. 06.
                        
                        Yours of Mar. 3. was recieved the 2d. inst. we have again failed in obtaining the compensation so justly due
                            to you for your expences & trouble on the road to Orleans. it was attempted in the appropriation bill, but objected to
                            on the ground that nothing should be inserted in that but what had been sanctioned by a previous law: & that the regular
                            way would be for you to petition the house, in which case a law would pass authorising a proper compensation. however
                            delay is next to a denial, & I hold myself in either case bound out of my own pocket to divide with you the
                            inconvenience, and that the actual expence you incurred on that journey should fall on myself, the time & labour having
                            been burthen enough for you. be so good therefore as to draw on me for the amount of the expence, at 30. days sight, &
                            they shall be paid: and I would recommend to you to draw a petition stating the service & praying compensation, which
                            being sent on by Dr. Latimer to the next session, he will probably be able to obtain compensation.
                        I understand perfectly the tracasseries which have been aimed at you in the Misipi territory. be assured that
                            my knowledge of your character is better evidence to me than any thing which your adversaries have yet produced and that
                            you retain my entire confidence.
                        I wish you to use all possible expedition in surveying lands for sale on the Western side of the Misipi
                            (always however in conformity with the instructions of the Secy. of the Treasy.) that we may be enabled to hasten the
                            settlement in those parts most convenient for the defence of New Orleans. a good militia is the only constant defence we
                            can provide. mr Fitch was to have endeavored to recover & forward to me what remained of the bones sent to Natchez for
                            me by Capt Lewis & there scattered about. how does he do, & where is he? Accept my friendly salutations.
                        
                            Th: Jefferson
                            
                        
                    